IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 37639

STATE OF IDAHO,                                  )     2011 Unpublished Opinion No. 311
                                                 )
       Plaintiff-Respondent,                     )     Filed: January 10, 2011
                                                 )
v.                                               )     Stephen W. Kenyon, Clerk
                                                 )
CAMERON P. WRAY,                                 )     THIS IS AN UNPUBLISHED
                                                 )     OPINION AND SHALL NOT
       Defendant-Appellant.                      )     BE CITED AS AUTHORITY
                                                 )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Timothy Hansen, District Judge.

       Judgment of conviction and suspended unified sentence of five years, with a
       minimum period of confinement of two years, for video voyeurism, affirmed.

       Molly J. Huskey, State Appellate Public Defender; Spencer J. Hahn, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Russell J. Spencer, Deputy
       Attorney General, Boise, for respondent.
                 ________________________________________________

                       Before GRATTON, Chief Judge, LANSING, Judge
                                 and GUTIERREZ, Judge

PER CURIAM
       Cameron P. Wray was convicted of video voyeurism, Idaho Code § 18-6609. The district
court imposed a unified sentence of five years, with a minimum period of confinement of two
years, suspended the sentence, and placed Wray on probation for five years. Wray appeals,
contending that the sentence is excessive.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of a sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing


                                                1
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Wray’s judgment of conviction and sentence are affirmed.




                                                   2